DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 31 August 2021, claims 2, 4, 7 and 8 are cancelled, claims 1 and 3 are amended, claim 10 is new, and no new subject matter is added. Claims 1, 3, 5-6, and 9-10 remain pending in the application.
Amendment to claim 3 and cancellation of claim 7 overcome the objections. The 112(b) and 112(d) rejections are withdrawn due to cancellation of claims 4 and 8.
 New in this Office Action are 102 and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
 Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “generally” in claim 10 is a relative term which renders the claim indefinite. The term “generally perpendicular direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner can interpret this .

Claim Rejections - 35 USC § 102
Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (WO 2014/192087). Hereinafter referred to as Fujimura.
Regarding claim 1, Fujimura discloses a battery pack (“laminated lithium-ion secondary battery module” [0014]) comprising a stacked plurality of battery cells (“a plurality of laminated lithium-ion secondary batteries” [0014]) housed between a first case (“a first housing” [0014]) and a second case (“second housing” [0014]);
wherein the battery cells each comprise an electrode tab (“electrode portions (positive electrode tab 4, negative electrode tab 5)” [0024]) protruding from an outer surface of an exterior member (“protrude from the seal heat-sealing portion 3” [0024], illustrated in Fig. 2);
wherein tips of adjacent electrode tabs are connected (“welded” [0026]) by being bent in opposite directions to be folded (“tabs 5A and 4B bent in a crank shape” [0026] where Fig. 2 indicates that the direction of bend of tab 5A is downward and is opposite of the direction of bend of tab 4B that is upward) and overlap with each other (Fig. 2 where tabs 5A and 4B are bent and joined to overlap with each other);
wherein the first case and the second case are aligned in a direction in which the electrode tab protrudes and are connected to each other (Fig. 4 where “The first and second housings 10 
wherein the exterior member of each battery cell is inserted in the first case (“laminated batteries are stacked and the battery main body portion is housed in the battery main body housing (first housing portion) 10” [0027]), in the direction in which the electrode tab protrudes (Fig. 3 where the direction that tabs 4A-C and 5A-C extend in is the same direction that outer layer films of each battery cell extend in when housed in first housing portion 10), and is supported by the first case (via “upper cushioning material 12 and a lower cushioning material 13” [0029], Fig. 4 where 12 and 13 supports the upper and lower portions of the stack of batteries);
wherein the first case comprises an inner wall (“partition plate 15” [0030]) intersecting the direction in which the electrode tab protrudes (via “openings for accommodating each tab” [0030]);

    PNG
    media_image1.png
    788
    1256
    media_image1.png
    Greyscale

wherein the inner wall is positioned farther outward, at a folded and overlapping portion of the electrode tabs (as indicated in copy of Fig. 2 above in which the folded and overlapping portions form local tips of tabs 4A and 5A), than the tip of the electrode tab disposed at one side in a stacking direction of the battery cells (as indicated in copy of Fig. 2 above where partition plate 15 is designed to be placed to the right of these portions as partition plate 15 accommodates “each tab according to the positions of the joint tab of the battery body” [0030] where the joint tabs are indicated as 8 and 9 in the figure) and abuts against the tip of the electrode tab disposed at the other side in the stacking direction of the battery cells (copy of Fig. 2 above where the placement of partition plate 15 in relation to tabs 4A and 5A create an abutting of tab 4A that bends upward) to regulate movement of the electrode tabs at the one side and the other side (“first and second housings 10 and 11 are joined by flanges 14a and 14b, respectively, and are connected and fixed with screws or the like to maintain a firm state against an external impact, 
wherein the folded and overlapping portion of the electrode tabs is welded (“tabs 5A and 4B bent in a crank shape are welded at the joint surface 7” [0026], and copy of Fig. 2 above indicates that the tips of tabs 4A and 5A form an edge of joint surface 7);
wherein an opening (“partition plate 15 is provided with openings” [0030]) is formed on the inner wall (16-19 Fig. 5) to expose a welding spot of the electrode tabs (“for storing the joint tabs of the tab” [0030]); and
wherein the tips of the adjacent electrode tabs overlap in directions that oppose each other (copy of Fig. 2 above where the tips of tabs 4A and 5A, and where before joint surface 7 is formed, abut each other in opposite directions).
Regarding claim 9, Fujimura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the first case and the second case are made of a resin material or a metal material provided with an electrically insulating material on a surface thereof (“upper cushioning material 12 and a lower cushioning material 13” [0029] is provided in the first housing portion 10, indicated in Fig. 4, and “second housing 11 is preferably made of a resin material” [0033]).
Regarding claim 10, Fujimura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the adjacent electrode tabs include a flat portion that extends to a bend, and wherein the tip extends from the bend in a generally perpendicular direction relative to the flat portion (Fig. 2 where tabs 4A and 5A have a flat portion extending out of the .

Claim Rejections - 35 USC § 103
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (WO 2014/192087) as applied to claim 1 above, and further in view of Kanai et al (US 2009/0208828 A1). Hereinafter referred to as Kanai.
Regarding claims 3 and 5, Fujimura discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the first case comprises a housing portion configured to house the electrode tab therein (the area within the enclosing dashed lines in copy of Fig. 2 above). Fujimura does not disclose wherein an insulating portion is provided between a plurality of pairs of connected electrode tabs that the folded and overlapping electrode tabs form;
wherein the insulating portion extends from the inner wall towards the exterior member of the battery cell; and
wherein a guide configured to guide the pair of the electrode tabs into the housing portion is formed on the insulating portion.
However, Kanai discloses a battery module comprising a stack of battery cells (50) where an electrode tab protrudes from an outer surface of an exterior member (“packaging film 24” [0054]), that adjacent electrode tabs of the battery stack are connected by being bent in opposite directions to be folded and overlap each other (as indicated in Fig. 8), and that the battery cells are housed in a module case ([0097]) that comprises an inner wall intersecting the direction in which the electrode tab protrudes (the inner surface of either one of the left or right walls of module case 95 in Fig. 13) and a housing portion configured to house the electrode tab therein 
Therefore, it would have been obvious for a person of ordinary skill in the art to add an insulating portion to the battery pack of Fujimura in view of Kanai wherein the insulating portion is provided between a plurality of pairs of connected electrode tabs that the folded and overlapping electrode tabs form, wherein the insulating portion extends from the inner wall towards the exterior member of the battery cell, and wherein a guide configured to guide the pair of the electrode tabs into the housing portion is formed on the insulating portion, in order to achieve a configuration of the battery pack in which leakage of liquid from the exterior member of the battery cells becomes unlikely to occur even if the temperature of electrode tabs becomes 
Regarding claim 6, modified Fujimura discloses all of the limitations for the battery pack as set forth in claim 5 above, and wherein the guide is formed as a pair of ribs sandwiching the pair of the electrode tabs from both sides in the stacking direction of the battery cells (“electrode tab 25 is gripped between pressure contact members 60” Kanai [0076], as in Kanai Fig. 8 in which a pair of insulating portions function such that one of the pair contacts one tab of one side of the battery cell stack and the other one of the pair contacts the other tab of the other side of the battery cell stack);
wherein the guide comprises:
a constant portion (63 Kanai Fig. 8) connected to the inner wall (modification of Fujimura in view of Kanai disposes the insulation portion in the housing portion according to the limitation in claim 3, which is to the direct left of the partition plate 15 of Fujimura) and having a constant amount of protrusion (Kanai Fig. 8 shows that pressing surfaces 63 are flat); and
a tapered portion extending from the constant portion (61 Kanai Fig. 8), and
wherein the tapered portion has a tapered shape such that the amount of protrusion decreases in a direction moving away from the inner wall, of the first case, that intersects the direction in which the electrode tab protrudes (inherent of the modification of Fujimura in view of Kanai as described in a prior limitation).

Response to Arguments
Applicant' s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721